Case 2:19-cv-02374-KJM-JDP Document 83-4 Filed 08/13/21 Page 1 of 8

EXHIBIT

 

 
Case 2:19-cv-02374-KJM-JDP Document 83-4 Filed 08/13/21 Page 2 of 8

CONFIDENTIAL NEGOTIATED SETTLEMENT AGREEMENT AND FULL
RELEASE

This Negotiated Settlement Agreement and Full Release (“Agreement”) is made between
Garrison Jones on behalf of himself, his agents, assigns, heirs, estates, executors,
administrators, beneficiaries, and representatives (“Jones”) and Velocity Technology
Solutions, Inc. (the “Company’”). Jones and the Company are sometimes collectively
referred to as the “Parties.”

WHEREAS, a dispute exists regarding Jones’ employment with the Company and the
ending thereof effective August 16, 2018, including the allegations and claims that were
made or that could have been made in Equal Employment Opportunity Commission
Charge Nos. 440-2018-05157, 35A-2018-00231, and 540-2018-001834, Arizona Civil
Rights Division Charge No. P18-0058, Illinois Department of Labor Charge No. 18P-
095, and the FMLA charge filed with the United States Department of Labor,
(collectively, the “Charges’”), and the lawsuit filed in United States District Court
Northern District of Illinois titled Jones v. Velocity Technology Solutions, Inc., et al., No.
1:18-cv-03288 (the “Lawsuit’).

NOW THEREFORE, the Parties knowingly and voluntarily agree to the following terms,
promises, and conditions.

1. Settlement Consideration and Payment. As valid and sufficient
consideration to which Jones agrees he was not previously entitled for this Agreement
and the promises, obligations, and undertakings described herein, and in full settlement
for any and all damages or relief to which Jones could possibly be entitled from Released
Parties, the Company agrees to pay Jones the gross amount of One Hundred Seven
Thousand Five Hundred Dollars ($107,500) (the “Settlement Payment’). The Settlement
Payment shall be allocated and paid as follows:

(a) Wage Income. $26,875 for lost wages by check or wire transfer
made payable to Jones, with applicable taxes and other withholdings
withheld. The Company will furnish a W-2 to Jones, which includes this
payment at the appropriate time.

(b) Non-Wage Income. $80,625 for compensatory non-wage
damages by check or wire made payable to Jones. The Company will issue
an IRS Form 1099 to Jones for this payment.

The Settlement Payment shall be inclusive of all claims for attorneys’ fees (except for the
Attorney Fee Reimbursement expressly provided at the end of this paragraph, as
applicable), expenses, or other costs. Jones acknowledges that the Settlement Amount
shall not be paid until Jones provides an executed 2017 version W-9 to the Company.
The Settlement Payment shall be made promptly after all of the following have occurred:
(a) the Company’s receipt of an executed and effective Agreement; (b) the Company’s
receipt of executed and effective documents that provide for full and final withdrawal of
the Charges and dismissal of the Lawsuit with prejudice; and (c) the receipt of any other

 
Case 2:19-cv-02374-KJM-JDP Document 83-4 Filed 08/13/21 Page 3 of 8

applicable documents necessary for completion of any and all additional actions
necessary to effectuate the terms and conditions of this Agreement, including the
withdrawal of the Charges and dismissal of the Lawsuit. Jones agrees and acknowledges
that the Company’s receipt of all items described in this Paragraph is a condition
precedent to the Company’s obligation to tender the Settlement Payment. In addition to
the Settlement Payment, Jones shall be entitled to reimbursement for attorney’s fees
incurred in connection with the negotiation of this Agreement, capped at $3,000 (the
“Attorney Fee Reimbursement”); provided, that any such Attorney Fee Reimbursement
shall be subject to the Jones’ submission of documentation evidencing such fees.

Jones agrees and acknowledges that he has not relied on any representations made by the
Company or its attorneys relating in any way to the tax treatment of the Settlement
Payment and that he is solely responsible for reporting the Settlement Payment, filing the
appropriate tax forms, and paying his share of any and all taxes that may be due and
owing as a result of the Company’s payment of the Settlement Payment. Jones agrees to
indemnify and make whole the Company in the event that any governmental or taxing
authority asserts against the Company any claim for unpaid taxes, failure to withhold
taxes, penalties, or interest based upon the allocation and payment of the Settlement
Payment.

2. Release of Claims. To the fullest extent legally permissible, Jones knowingly
and voluntarily releases, relinquishes, waives, and forever discharges the Company and
all past, present or future owners, investors, officers, directors, employees, shareholders,
partners, predecessors, successors, acquirers, purchasers, affiliates, related entities,
agents, representatives, insurers, attorneys, employee benefit plans or funds, fiduciaries,
trustees, successors and assigns, whether acting on behalf of the Company or in their
individual capacities (collectively, “Released Parties”) from all known and unknown
causes of action, claims, allegations, liabilities, losses, and damages of any kind
(including attorneys’ fees, costs, interest, and claims for reimbursement) Jones has
alleged, brought or sought or could allege, bring or seek against Released Parties as of
and including the date this Agreement is executed by Jones, including those based on
additional or later discovered facts, circumstances, information, claims, causes of action,
or theories. This Agreement does not, however, apply to any claim that cannot be
released as a matter of law including those that arise after Jones signs this Agreement.

Potential claims against the Released Parties that Jones is releasing include, but are not
limited to, any claims: (a) arising out of or based on Jones’s employment with the
Company and/or his resignation thereof; (b) arising under the Company’s policies, plans,
or practices, including those regarding promotion, compensation, overtime pay,
commissions, vacation pay, bonuses, expenses, or benefits; (c) based in tort, contract, or
equity including defamation, negligence, negligent hiring, negligent supervision, invasion
of privacy, false imprisonment, negligent misrepresentation, fraud, breach of an express
or implied contract, breach of the covenant of good faith and fair dealing, detrimental
reliance, unjust enrichment, and promissory estoppel; (d) for harassment, discrimination,
retaliation or violation of public policy; (e) for violation of state or federal common law
or statutory law including all claims arising under Title VII of the Civil Rights Act of

 
 

Case 2:19-cv-02374-KJM-JDP Document 83-4 Filed 08/13/21 Page 4 of 8

1964, the Employee Retirement Income Security Act, the National Labor Relations Act,
the Labor Management Relations Act, the Family and Medical Leave Act, the Fair Labor
Standards Act, the Occupational Health and Safety Act, the Americans with Disabilities
Act, the Rehabilitation Act of 1973, the Genetic Information Nondiscrimination Act, the
Health Insurance Portability and Accountability Act, the Age Discrimination in
Employment Act, the Older Workers Benefit and Protection Act, the Equal Pay Act, the
Fair Credit Reporting Act, the Arizona Employment Protection Act, the Arizona Civil
Rights Act, the Arizona Wage Statutes, the Illinois Human Rights Act, the Fair Wages
and Healthy Families Act, 42 U.S.C. §§ 1981, 1983, 1985 and 1986, 42 U.S.C. §
1395(b)(3)(A), and other federal, state, or local laws relating to employment or separation
from employment or benefits associated with employment; and (f) for emotional distress,
mental anguish, humiliation, or personal injury.

3. Protected Rights. Nothing in this Agreement prohibits or restricts Jones from
initiating communications directly with, responding to any inquiry from, providing
information to, or providing testimony before any self-regulatory organization or state or
federal regulatory authority or agency or prevents Jones from receiving an award as a
result of these actions. This Agreement also does not affect Jones’ right to file an
administrative charge with or participate in an investigation or proceedings conducted by
any federal, state, or local administrative agency. Jones does, however, knowingly and
willingly waive his right to any monetary damages or equitable relief, including
reinstatement, arising from or relating to any administrative charge or proceeding.

4. Withdrawal of Charges and_ Stipulation to Dismiss Lawsuit. As
consideration and a material inducement for the Company to enter into this Agreement,
Jones agrees to voluntarily, fully, and permanently withdraw the Charges and to take all
steps necessary to obtain the approval of their withdrawal, including executing and
expressly authorizing the Company to send the Withdrawal Request Letters and the
Illinois Department of Labor Acknowledgment, attached as Attachment_A, to the
pertinent agencies. Further, Jones agrees to dismiss the Lawsuit with prejudice and to
take all necessary steps necessary to obtain the dismissal with prejudice including
executing and authorizing the Company to file the Stipulation for Voluntary Dismissal,
attached as Attachment B, with the District Court.

5. Affirmations. Jones knowingly and willingly consents, agrees and affirms
that: (1) as of the date of this Agreement, he has been paid or provided all amounts due to
him as wages, commissions, bonuses, insurance, benefits, overtime, reimbursements, and
any other monies or benefits due and owing to him and/or resulting from his employment
with the Company and he understands that his benefits will end consistent with
applicable law and policy or plan terms because his employment has ended; (2) other
than as alleged in the Charges and the Lawsuit, he was not subjected to any unlawful
harassment, discrimination, or retaliation during his employment; (3) he has been granted
any and all paid or unpaid leave to which he was entitled under any policy, practice, or
federal, state or local leave or disability accommodation laws; (4) he has no known
workplace injuries or occupational diseases; (5) other than the Charges and the Lawsuit,
he has not filed, pursued, participated in, opted-into, or will permanently withdraw or

 
 

Case 2:19-cv-02374-KJM-JDP Document 83-4 Filed 08/13/21 Page 5 of 8

dismiss with prejudice any other claim, cause of action, lawsuit, or administrative charge
against Released Parties; (6) if any complaint, cause of action, lawsuit, or claim that has
been released in this Agreement is filed, re-filed, or brought by anyone including third
parties, he will not accept any damages, attorneys’ fees, or equitable relief relating to any
such claims or causes of action; (7) he is not subject to any garnishments, judgments,
liens, or child support orders and has not assigned or transferred his rights to any claim or
cause of action or otherwise impaired, by bankruptcy or otherwise, his ability to sign a
complete and binding release of any and all claims released in this Agreement; and (8) he
shall not be deemed a “prevailing party” for the purposes of any fee shifting statute, rule,
or agreement.

6. Future Employment. Jones agrees that he voluntarily, knowingly, and
permanently waives his right to reinstatement or reemployment and will neither seek nor
accept future or reemployment with the Company or any of its parent, affiliated, related
or successor entities at any time in the future. Jones understands and agrees that the
Company is entitled to reject any application for employment by him without cause.

7. Medicare. This settlement is based upon a good faith resolution of a disputed
claim. The Parties have not shifted responsibility for medical treatment to Medicare in
contravention of 42 U.S.C. § 1395y(b). The Parties made every effort to adequately
protect Medicare’s interest and incorporate such into the settlement terms, and to comply
with both federal and state law. The Parties acknowledge and understand that any present
or future action or decision by the Centers for Medicare & Medicaid Services or
Medicare on this settlement, or Jones’ eligibility or entitlement to Medicare or Medicare
payments, will not render this release void or ineffective, or in any way affect the finality
of this settlement, Jones further affirms that he is not Medicare eligible, that he is not a
Medicare beneficiary, and that he is not within thirty (30) months of becoming Medicare
eligible; that he is not 65 years of age or older; that he is not suffering from end stage
renal failure or amyotrophic lateral sclerosis; that he has not received Social Security
benefits for twenty-four (24) months or longer; and/or that he has not applied for Social
Security benefits, and/or has not been denied Social Security disability benefits and is
appealing the denial. Jones further affirms that he has made no claim for illness or injury
against nor is he aware of any facts supporting any claim against the Released Parties
under which the Released Parties could be liable for medical expenses incurred by Jones
before or after the execution of this agreement. Jones further affirms that because he is
not a Medicare recipient as of the date of this release, Jones is aware of no medical
expenses which Medicare has paid and for which the Released Parties are or could be
liable now or in the future. Jones agrees and affirms that, to the best of his knowledge, no
liens of any governmental entities, including those for Medicare conditional payments,
exist. Jones will indemnify, defend, and hold Released Parties harmless from Medicare
claims, liens, damages, conditional payments, and rights to payment, if any, including
attorneys’ fees, and Jones further agrees to waive any and all future private causes of
action for damages pursuant to 42 U.S.C. § 1395y(b)(3)(A) ef seq.

8. Additional Acts. Jones agrees, represents, and warrants that he will take any
and all acts necessary to comply with and fulfill his obligations under and/or to effectuate

 
 

Case 2:19-cv-02374-KJM-JDP Document 83-4 Filed 08/13/21 Page 6 of 8

the terms, conditions, and purpose of this Agreement, including cooperating with the
Company to obtain the full and permanent withdrawal of the Charges, the dismissal with
prejudice of the Lawsuit, and any other necessary withdrawals, dismissals with prejudice,
or court or agency approvals.

9. No Admission of Wrongdoing. Jones acknowledges and agrees that the
Released Parties expressly deny any liability or wrongdoing and this Agreement is not an
admission of liability or wrongdoing. Jones further acknowledges and agrees that this
Agreement is not admissible in any proceeding as evidence of or an admission by the
Released Parties of any violation of any federal, state, or local laws.

10. Confidentiality and Non-Disparagement. Except as required by law, Jones
will not disclose this Agreement or its terms, including the Settlement Payment, to
anyone other than his immediate family, attorney(s) or accountant(s). Jones also agrees
not to make any disparaging statements or remarks regarding any of the Released Parties.
Jones agrees that he will inform any immediate family member, attorney(s) and/or
accountant(s) to whom he discloses any of the terms of this Agreement or the
circumstances surrounding its making of the confidentiality obligations imposed by this
Paragraph, or make any written or oral public statement, announcement, or originate any
news release about the Company or any Released Parties, and will expressly instruct each
of them to honor and abide by these obligations as well. If any other inquiries arise
concerning any matters addressed in this Agreement (including the existence of this
Agreement or payment of monies hereunder), Jones agrees that he will reply only that
“the matter has been resolved,” and will make no other comment. In the event Jones
receives a subpoena or court order requiring the release of this Agreement or its contents,
Jones will notify the Company sufficiently in advance of the date for the disclosure of
such information to enable the Company to contest the subpoena or court order. Jones
further agrees not to disclose or divulge to any individual or entity any of the Company’s
proprietary or confidential information including Company product, customer, marketing,
pricing, and/or rebate information. Jones acknowledges and agrees that these
confidentiality and non-disparagement provisions are material terms and that it could be
impractical or extremely difficult to establish damages by reason of a breach of the
confidentiality or other provisions of this Agreement. Accordingly, Jones acknowledges
and agrees that in addition to the damages, attorneys’ fees and/or other remedies at law
the Company can seek, without posting a bond, injunctive relief to halt the breach of this
Paragraph. Jones further consents to the entry of injunctive relief against him if a court
determines that such a breach has occurred and agrees to pay the Company its reasonable
attorneys’ fees, costs, and disbursements incurred in any such action.

11. Time to Consider and Knowing and Voluntary Agreement. Jones
acknowledges and agrees that he has been given reasonable and sufficient time to
consider, negotiate, and have this Agreement reviewed by an attorney of his choice
before signing it. Jones represents and warrants that he has carefully read this Agreement,
has had all questions regarding its meaning answered to his satisfaction, and that he fully
understands it. Jones further represents and warrants that he is freely, voluntarily, and

 
 

Case 2:19-cv-02374-KJM-JDP Document 83-4 Filed 08/13/21 Page 7 of 8

without duress or undue influence, signing this Agreement only after fully reading,
considering, and understanding it.

12. Successors in Interest. This Agreement shall be binding upon and shall inure
to the benefit of the Parties and their respective heirs, legal representatives, and
successors in interest including, without limitation, any company into which the Company
may be merged or by which it or any substantial portion of its assets or business may be
acquired. This Agreement cannot be assigned by Jones, but the rights, duties, and
obligations under this Agreement can be assigned by the Company to any affiliate,
subsidiary, parent, successor, acquirer, purchaser, buyer, or seller.

13. Plain Language; Severability; Applicable Law; Modification; Waiver.
Jones acknowledges and agrees that this Agreement shall be interpreted based on the
plain meaning of its language and shall not be construed for or against any Party. If any
portion of this Agreement is deemed void or unenforceable for any reason, the
unenforceable portion will be deemed severed from the remaining portions of this
Agreement, which will otherwise remain in full force. The Parties agree this Agreement
will be governed by Arizona law. This Agreement may not be modified except through a
written document signed by an authorized representative of each Party. No waiver of any
of the provisions of this Agreement will be binding unless executed in writing by the
waiving Party nor will any waiver be a continuing waiver or waiver of any other
provision.

14. Recitals and Titles. The Parties acknowledge and agree that the above
recitals are true and correct and are part of this Agreement. The Parties also acknowledge
and agree that the titles of the Agreement’s Paragraphs are intended solely for
convenience of reference and are not intended and shall not be deemed for any purpose
whatsoever to modify, explain or place any construction upon this Agreement or affect
the meaning or interpretation thereof.

15. Entire Agreement. This Agreement contains the entire and complete
understanding and agreement between the Parties on all subjects addressed or contained
in these agreements and it replaces and supersedes any and all other verbal or written
discussion or agreements regarding the subject matter addressed herein.

16. Counterparts. This Agreement may be executed in two or more counterparts,
each of which will be deemed an original, but all of which together will constitute one
and the same instrument. Executed faxed copies or PDF copies transmitted via email are
effective and enforceable.

17. Attorneys’ Fees. In the event any action, lawsuit, arbitration, demand, or
adjudication is necessary to enforce the terms of this Agreement, the prevailing party shall be
entitled to recover attorneys’ fees, expenses, and costs in addition to any other available
damages or relief.

JONES ACKNOWLEDGES THAT HE HAS READ AND FULLY
UNDERSTANDS THE FOREGOING AND LEGALLY BINDING PROVISIONS

 
Case 2:19-cv-02374-KJM-JDP Document 83-4 Filed 08/13/21 Page 8 of 8

OF THIS AGREEMENT AND FREELY AND WITHOUT RESERVATIONS
as INTO THIS’ pOREEMENE:
4 LAMM Ay Atenh- DATE: August / o2018
Garrison Jones /
/
/

Velocity Technology Solutions, Inc.

7
WY 2 ‘)
ff, be paho
/ A” f v
/ OG t/
{fl ¥

* Robert Orsahw
COO

DATE: August 16 , 2018

 

 

Its:
